Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 1 of 15 Page ID #:703



    1

    2

    3

    4

    5

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10                                  SOUTHERN DIVISION
   11                                                 Case No. 8:20-CV-00876-DOC-JDE
      KRISTEN N. COOLEY, guardian of the
   12 estate of N.O.C, a minor,
                                                      STIPULATED PROTECTIVE
   13                             Plaintiff,          ORDER
   14 v.                                              [Note Changes by the Court]
   15 TARGET CORPORATION, TARGET
        ENTERPRISE, INC., and JOHN DOES
   16 1-10,

   17                             Defendants.
   18

   19
              Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Local Rules
   20
        of the United States District Court for the Central District of California, and the
   21
        authorities cited herein, as well as the Stipulation (Dkt. 77) by and between Plaintiff
   22
        Kristen N. Cooley, guardian of the estate of N.O.C., a minor, and Defendants Target
   23
        Corporation and Target Enterprise, Inc., for good cause shown, the Court finds and
   24
        orders as follows.
   25
        1.    PURPOSES AND LIMITATIONS
   26
              Disclosure and discovery activity in this action are likely to involve
   27
        production of confidential, proprietary, or private information for which special
   28



        STIPULATED PROTECTIVE ORDER               1                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 2 of 15 Page ID #:704



    1 protection from public disclosure and from use for any purpose other than

    2 prosecuting this litigation may be warranted. The parties acknowledge that this

    3 Order does not confer blanket protections on all disclosures or responses to

    4 discovery and that the protection it affords from public disclosure and use extends

    5 only to the limited information or items that are entitled to confidential treatment

    6 under the applicable legal principles. The parties further acknowledge, as set forth

    7 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to

    8 file confidential information under seal; Local Civil Rule 79-5, set forth the

    9 procedures that must be followed when a party seeks permission from the court to

   10 file material under seal. There is a strong presumption that the public has a right of

   11 access to judicial proceedings and records in civil cases. In connection with non-

   12 dispositive motions, good cause must be shown to support a filing under seal. See

   13 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),

   14 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-

   15 Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even

   16 stipulated protective orders require good cause showing), and a specific showing of

   17 good cause or compelling reasons with proper evidentiary support and legal

   18 justification, must be made with respect to Protected Material that a party seeks to

   19 file under seal. The parties’ mere designation of Disclosure or Discovery Material

   20 as CONFIDENTIAL does not— without the submission of competent evidence by

   21 declaration, establishing that the material sought to be filed under seal qualifies as

   22 confidential, privileged, or otherwise protectable—constitute good cause.

   23         Further, if a party requests sealing related to a dispositive motion or trial,
   24 then compelling reasons, not only good cause, for the sealing must be shown, and

   25 the relief sought shall be narrowly tailored to serve the specific interest to be

   26 protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.

   27
        2010). For each item or type of information, document, or thing sought to be filed
   28
        or introduced under seal, the party seeking protection must articulate compelling


        STIPULATED PROTECTIVE ORDER               2                   CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 3 of 15 Page ID #:705



    1 reasons, supported by specific facts and legal justification, for the requested sealing

    2 order. Again, competent evidence supporting the application to file documents

    3 under seal must be provided by declaration.

    4         Any document that is not confidential, privileged, or otherwise protectable in
    5 its entirety will not be filed under seal if the confidential portions can be redacted. If

    6 documents can be redacted, then a redacted version for public viewing, omitting only

    7 the confidential, privileged, or otherwise protectable portions of the document, shall

    8 be filed. Any application that seeks to file documents under seal in their entirety

    9 should include an explanation of why redaction is not feasible.

   10
        2.    DEFINITIONS
   11
              2.1    Challenging Party: a Party or Non-Party that challenges the designation
   12
        of information or items under this Order.
   13
              2.2    “CONFIDENTIAL” Information or Items: information (regardless of
   14
        how it is generated, stored or maintained) or tangible things that qualify for protection
   15
        under Federal Rule of Civil Procedure 26(c)(1)(G) because the information
   16
        represents “a trade secret or other confidential research, development, or commercial
   17
        information” for which disclosure to another Party or Non-Party would create a
   18
        substantial risk of serious harm to the Designating Party that could not be avoided by
   19
        less restrictive means.
   20
              2.3    Counsel (without qualifier): Outside Counsel of Record and House
   21
        Counsel (as well as their support staff).
   22
              2.4    Designating Party: a Party or Non-Party that designates information or
   23
        items that it produces in disclosures or in responses to discovery as
   24
        “CONFIDENTIAL.”
   25
              2.5    Disclosure or Discovery Material: all items or information, regardless
   26
        of the medium or manner in which it is generated, stored, or maintained (including,
   27

   28



        STIPULATED PROTECTIVE ORDER                 3                 CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 4 of 15 Page ID #:706



    1
        among other things, testimony, transcripts, and tangible things), that are produced or
    2
        generated in disclosures or responses to discovery in this matter.
    3
              2.6    Expert: a person with specialized knowledge or experience in a matter
    4
        pertinent to the litigation who has been retained by a Party or its counsel to serve as
    5
        an expert witness or as a consultant in this action.
    6
              2.7    House Counsel: attorneys who are employees of a party to this action.
    7
        House Counsel does not include Outside Counsel of Record or any other outside
    8
        counsel.
    9
              2.8    Non-Party: any natural person, partnership, corporation, association, or
   10
        other legal entity not named as a Party to this action.
   11
              2.9    Outside Counsel of Record: attorneys who are not employees of a party
   12
        to this action but are retained to represent or advise a party to this action and have
   13
        appeared in this action on behalf of that party or are affiliated with a law firm which
   14
        has appeared on behalf of that party.
   15
              2.10 Party: any party to this action, including all of its officers, directors,
   16
        employees, consultants, retained experts, and Outside Counsel of Record (and their
   17
        support staffs).
   18
              2.11 Producing Party: a Party or Non-Party that produces Disclosure or
   19
        Discovery Material in this action.
   20
              2.12 Professional Vendors: persons or entities that provide litigation support
   21
        services (e.g., photocopying, videotaping, translating, preparing exhibits or
   22
        demonstrations, and organizing, storing, or retrieving data in any form or medium)
   23
        and their employees and subcontractors.
   24
              2.13 Protected Material: any Disclosure or Discovery Material that is
   25
        designated as “CONFIDENTIAL.”
   26
              2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
   27
        from a Producing Party.
   28



        STIPULATED PROTECTIVE ORDER               4                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 5 of 15 Page ID #:707



    1
        3.    SCOPE
    2
              The protections conferred by this Stipulation and Order cover not only
    3
        Protected Material (as defined above), but also (1) any information copied or
    4
        extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5
        compilations of Protected Material; and (3) any testimony, conversations, or
    6
        presentations by Parties or their Counsel that might reveal Protected Material.
    7
        However, the protections conferred by this Stipulation and Order do not cover the
    8
        following information: (a) any information that is in the public domain at the time of
    9
        disclosure to a Receiving Party or becomes part of the public domain after its
   10
        disclosure to a Receiving Party as a result of publication not involving a violation of
   11
        this Order, including becoming part of the public record through trial or otherwise;
   12
        and (b) any information known to the Receiving Party prior to the disclosure or
   13
        obtained by the Receiving Party after the disclosure from a source who obtained the
   14
        information lawfully and under no obligation of confidentiality to the Designating
   15
        Party. Any use of Protected Material at trial shall be governed by the orders of the
   16
        trial judge and other applicable authorities. This Order does not govern the use of
   17
        Protected Material at trial.
   18
        4.    DURATION
   19
              Even after final disposition of this litigation, the confidentiality obligations
   20
        imposed by this Order shall remain in effect until a Designating Party agrees
   21
        otherwise in writing or a court order otherwise directs. Final disposition shall be
   22
        deemed to be the later of (1) dismissal of all claims and defenses in this action, with
   23
        or without prejudice; and (2) final judgment herein after the completion and
   24
        exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   25
        including the time limits for filing any motions or applications for extension of time
   26
        pursuant to applicable law.
   27

   28



        STIPULATED PROTECTIVE ORDER               5                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 6 of 15 Page ID #:708



    1
        5.    DESIGNATING PROTECTED MATERIAL
    2
              5.1    Exercise of Restraint and Care in Designating Material for Protection.
    3
        Each Party or Non-Party that designates information or items for protection under
    4
        this Order must take care to limit any such designation to specific material that
    5
        qualifies under the appropriate standards. To the extent it is practical to do so, the
    6
        Designating Party must designate for protection only those parts of material,
    7
        documents, items, or oral or written communications that qualify – so that other
    8
        portions of the material, documents, items, or communications for which protection
    9
        is not warranted are not swept unjustifiably within the ambit of this Order.
   10
              Mass, indiscriminate, or routinized designations are prohibited. Designations
   11
        that are shown to be clearly unjustified or that have been made for an improper
   12
        purpose (e.g., to unnecessarily encumber or retard the case development process or
   13
        to impose unnecessary expenses and burdens on other parties) expose the
   14
        Designating Party to sanctions.
   15
              If it comes to a Designating Party’s attention that information or items that it
   16
        designated for protection do not qualify for protection at all or do not qualify for the
   17
        level of protection initially asserted, that Designating Party must promptly notify all
   18
        other parties that it is withdrawing the mistaken designation.
   19
              5.2    Manner and Timing of Designations. Except as otherwise provided in
   20
        this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
   21
        stipulated or ordered, Disclosure or Discovery. Material that qualifies for protection
   22
        under this Order must be clearly so designated before the material is disclosed or
   23
        produced.
   24
              Designation in conformity with this Order requires:
   25
                     (a)    for information in documentary form (e.g., paper or electronic
   26
        documents, but excluding transcripts of depositions or other pretrial or trial
   27
        proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
   28
        page that contains protected material. If only a portion or portions of the material on

        STIPULATED PROTECTIVE ORDER               6                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 7 of 15 Page ID #:709



    1
        a page qualifies for protection, the Producing Party also must clearly identify the
    2
        protected portion(s) (e.g., by making appropriate markings in the margins).
    3
              A Party or Non-Party that makes original documents or materials available for
    4
        inspection need not designate them for protection until after the inspecting Party has
    5
        indicated which material it would like copied and produced. During the inspection
    6
        and before the designation, all of the material made available for inspection shall be
    7
        deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
    8
        it wants copied and produced, the Producing Party must determine which documents,
    9
        or portions thereof, qualify for protection under this Order. Then, before producing
   10
        the specified documents, the Producing Party must affix the “CONFIDENTIAL”
   11
        legend to each page that contains Protected Material. If only a portion or portions of
   12
        the material on a page qualifies for protection, the Producing Party also must clearly
   13
        identify the protected portion(s) (e.g., by making appropriate markings in the
   14
        margins).
   15
                     (b)    for testimony given in deposition, that the Designating Party
   16
        identify on the record, before the close of the deposition, hearing, or other
   17
        proceeding, all protected testimony.
   18
                     (c)    for information produced in some form other than documentary
   19
        and for any other tangible items, that the Producing Party affix in a prominent place
   20
        on the exterior of the container or containers in which the information or item is
   21
        stored the legend “CONFIDENTIAL.” If only a portion or portions of the
   22
        information or item warrant protection, the Producing Party, to the extent practicable,
   23
        shall identify the protected portion(s).
   24
              5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   25
        failure to designate qualified information or items does not, standing alone, waive
   26
        the Designating Party’s right to secure protection under this Order for such material.
   27
        Upon timely correction of a designation, the Receiving Party must make reasonable
   28
        efforts to assure that the material is treated in accordance with the provisions of this

        STIPULATED PROTECTIVE ORDER                7                 CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 8 of 15 Page ID #:710



    1
        Order. In the event that a Party challenges a Designating Party’s corrected
    2
        confidentiality designation, the provisions for challenging confidentiality
    3
        designations set forth below in Section 6 shall apply, and the Designating Party
    4
        additionally shall bear the burden of persuasion to demonstrate good cause for its
    5
        failure to originally designate the information as “CONFIDENTIAL,” why and how
    6
        such failure was inadvertent, and the timeliness of the Designating Party’s correction.
    7
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    8
              6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    9
        designation of confidentiality at any time that is consistent with the Court’s
   10
        Scheduling Order.
   11
              6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   12
        resolution process under Local Rule 37-1 et seq.
   13
                     8.3 Joint Stipulation. Any challenge submitted to the Court shall be via
   14
        a joint stipulation pursuant to Local Rule 37-2.
   15
                     8.4 The burden of persuasion in any such challenge proceeding shall be
   16
        on the Designating Party. Frivolous challenges, and those made for an improper
   17
        purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
   18
        may expose the Challenging Party to sanctions. Unless the Designating Party has
   19
        waived or withdrawn the confidentiality designation, all parties shall continue to
   20
        afford the material in question the level of protection to which it is entitled under the
   21
        Producing Party’s designation until the Court rules on the challenge.
   22
        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   23
              7.1    Basic Principles. A Receiving Party may use Protected Material that is
   24
        disclosed or produced by another Party or by a Non-Party in connection with this
   25
        case only for prosecuting, defending, or attempting to settle this litigation. Such
   26
        Protected Material may be disclosed only to the categories of persons and under the
   27
        conditions described in this Order. When the litigation has been terminated, a
   28



        STIPULATED PROTECTIVE ORDER                8                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 9 of 15 Page ID #:711



    1
        Receiving Party must comply with the provisions of Section 13 below (FINAL
    2
        DISPOSITION).
    3
              Protected Material must be stored and maintained by a Receiving Party at a
    4
        location and in a secure manner that ensures that access is limited to the persons
    5
        authorized under this Order.
    6
              7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    7
        otherwise ordered by the court or permitted in writing by the Designating Party, a
    8
        Receiving    Party    may      disclose   any   information     or    item     designated
    9
        “CONFIDENTIAL” only to:
   10
              (a)    the Receiving Party’s Outside Counsel of Record in this action, as well
   11
                     as employees of said Outside Counsel of Record to whom it is
   12
                     reasonably necessary to disclose the information for this litigation and
   13
                     who have signed the “Acknowledgment and Agreement to Be Bound”
   14
                     that is attached hereto as Exhibit A;
   15
              (b)    the spouse, officers, directors, and employees (including House
   16
                     Counsel) of the Receiving Party to whom disclosure is reasonably
   17
                     necessary for this litigation and who have signed the “Acknowledgment
   18
                     and Agreement to Be Bound” (Exhibit A);
   19
              (c)    Experts (as defined in this Order) of the Receiving Party to whom
   20
                     disclosure is reasonably necessary for this litigation and who have
   21
                     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
   22
                     A);
   23
              (d)    the court and its personnel;
   24
              (e)    court reporters and their staff, professional jury or trial consultants, and
   25
                     Professional Vendors to whom disclosure is reasonably necessary for
   26
                     this litigation and who have signed the “Acknowledgment and
   27
                     Agreement to Be Bound” (Exhibit A);
   28



        STIPULATED PROTECTIVE ORDER                 9                 CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 10 of 15 Page ID #:712



     1
               (f)    during their depositions, witnesses in the action to whom disclosure is
     2
                      reasonably necessary, including but not limited to, the author or
     3
                      recipient of a document containing the information or a custodian or
     4
                      other person who otherwise possessed or knew the information.
     5
         8.    PROTECTED           MATERIAL            SUBPOENAED          OR        ORDERED
     6
               PRODUCED IN OTHER LITIGATION
     7
               If a Party is served with a subpoena or a court order issued in other litigation
     8
         that compels disclosure of any information or items designated in this action as
     9
         “CONFIDENTIAL,” that Party must:
    10
               (a) promptly notify in writing the Designating Party. Such notification shall
    11
         include a copy of the subpoena or court order;
    12
               (b) promptly notify in writing the party who caused the subpoena or order to
    13
         issue in the other litigation that some or all of the material covered by the subpoena
    14
         or order is subject to this Protective Order. Such notification shall include a copy of
    15
         this Stipulated Protective Order; and
    16
               (c) cooperate with respect to all reasonable procedures sought to be pursued
    17
         by the Designating Party whose Protected Material may be affected.
    18
               If the Designating Party timely seeks a protective order, the Party served with
    19
         the subpoena or court order shall not produce any information designated in this
    20
         action as “CONFIDENTIAL” before a determination by the court from which the
    21
         subpoena or order issued, unless the Party has obtained the Designating Party’s
    22
         permission. The Designating Party shall bear the burden and expense of seeking
    23
         protection in that court of its confidential material – and nothing in these provisions
    24
         should be construed as authorizing or encouraging a Receiving Party in this action to
    25
         disobey a lawful directive from another court.
    26
         ///
    27
         ///
    28
         ///

         STIPULATED PROTECTIVE ORDER              10                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 11 of 15 Page ID #:713



     1
         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     2
               PRODUCED IN THIS LITIGATION
     3
               (a)    The terms of this Order are applicable to information produced by a
     4
         Non-Party in this action and designated as “CONFIDENTIAL.” Such information
     5
         produced by Non-Parties in connection with this litigation is protected by the
     6
         remedies and relief provided by this Order. Nothing in these provisions should be
     7
         construed as prohibiting a Non-Party from seeking additional protections.
     8
               (b)    In the event that a Party is required, by a valid discovery request, to
     9
         produce a Non-Party’s confidential information in its possession, and the Party is
    10
         subject to an agreement with the Non-Party not to produce the Non-Party’s
    11
         confidential information, then the Party shall:
    12
                      1.     promptly notify in writing the Requesting Party and the Non-
    13
                             Party that some or all of the information requested is subject to a
    14
                             confidentiality agreement with a Non-Party;
    15
                      2.     promptly provide the Non-Party with a copy of the Stipulated
    16
                             Protective Order in this litigation, the relevant discovery
    17
                             request(s), and a reasonably specific description of the
    18
                             information requested; and
    19
                      3.     make the information requested available for inspection by the
    20
                             Non-Party.
    21
               (c)    If the Non-Party fails to object or seek a protective order from this court
    22
         within 14 days of receiving the notice and accompanying information, the Receiving
    23
         Party may produce the Non-Party’s confidential information responsive to the
    24
         discovery request. If the Non-Party timely seeks a protective order, the Receiving
    25
         Party shall not produce any information in its possession or control that is subject to
    26
         the confidentiality agreement with the Non-Party before a determination by the court.
    27
         Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    28
         of seeking protection in this court of its Protected Material.

         STIPULATED PROTECTIVE ORDER               11                     CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 12 of 15 Page ID #:714



     1
         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     2
               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     3
         Protected Material to any person or in any circumstance not authorized under this
     4
         Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     5
         writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     6
         to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
     7
         persons to whom unauthorized disclosures were made of all the terms of this Order,
     8
         and (d) request such person or persons to execute the “Acknowledgment and
     9
         Agreement to Be Bound” that is attached hereto as Exhibit A.
    10
         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    11
               PROTECTED MATERIAL
    12
               When a Producing Party gives notice to Receiving Parties that certain
    13
         inadvertently produced material is subject to a claim of privilege or other protection,
    14
         the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    15
         Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    16
         may be established in an e-discovery order that provides for production without prior
    17
         privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    18
         parties reach an agreement on the effect of disclosure of a communication or
    19
         information covered by the attorney-client privilege or work product protection, the
    20
         parties may incorporate their agreement in the stipulated protective order submitted
    21
         to the court.
    22
         12.   MISCELLANEOUS
    23
               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    24
         person to seek its modification by the court in the future.
    25
               12.2 Right to Assert Other Objections. By stipulating to the entry of this
    26
         Protective Order, no Party waives any right it otherwise would have to object to
    27
         disclosing or producing any information or item on any ground not addressed in this
    28



         STIPULATED PROTECTIVE ORDER              12                   CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 13 of 15 Page ID #:715



     1
         Stipulated Protective Order. Similarly, no Party waives any right to object on any
     2
         ground to use in evidence of any of the material covered by this Protective Order.
     3
               12.3 Filing Protected Material. A Party that seeks to file under seal any
     4
               Protected Material must comply with Local Civil Rule 79-5. Protected
     5
         Material may only be filed under seal pursuant to a court order authorizing the sealing
     6
         of the specific Protected Material. If a Party’s request to file Protected Material under
     7
         seal is denied by the court, then the Receiving Party may file the information in the
     8
         public record unless otherwise instructed by the court.
     9
         13.   FINAL DISPOSITION
    10
               Within 60 days after the final disposition of this action, as defined in Section
    11
         4, each Receiving Party must return all Protected Material to the Producing Party or
    12
         destroy such material. As used in this subdivision, “all Protected Material” includes
    13
         all copies, abstracts, compilations, summaries, and any other format reproducing or
    14
         capturing any of the Protected Material. Whether the Protected Material is returned
    15
         or destroyed, the Receiving Party must submit a written certification to the Producing
    16
         Party (and, if not the same person or entity, to the Designating Party) by the 60-day
    17
         deadline that (1) identifies (by category, where appropriate) all the Protected Material
    18
         that was returned or destroyed and (2) affirms that the Receiving Party has not
    19
         retained any copies, abstracts, compilations, summaries or any other format
    20
         reproducing or capturing any of the Protected Material. Notwithstanding this
    21
         provision, Counsel are entitled to retain an archival copy of all pleadings, motion
    22
         papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
    23
         deposition and trial exhibits, expert reports, attorney work product, and consultant
    24
         and expert work product, even if such materials contain Protected Material.
    25
         //
    26
         //
    27
         //
    28



         STIPULATED PROTECTIVE ORDER               13                  CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 14 of 15 Page ID #:716



     1
                Any such archival copies that contain or constitute Protected Material remain
     2
         subject to this Protective Order as set forth in Section 4 (DURATION).
     3

     4

     5         For good cause, IT IS SO ORDERED:

     6

     7 DATED: September 17, 2020                      ____________________
                                                      JOHN D. EARLY
     8                                                United States Magistrate Judge
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28



         STIPULATED PROTECTIVE ORDER             14                 CASE NO. 8:20-CV-00876-DOC-JDE
Case 8:20-cv-00876-DOC-JDE Document 79 Filed 09/17/20 Page 15 of 15 Page ID #:717



     1

     2                                       EXHIBIT A
     3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     4         I, _____________________________ [print or type full name], of
     5 _________________ [print or type full address], declare under penalty of perjury

     6 that I have read in its entirety and understand the Stipulated Protective Order that

     7 was issued by the United States District Court for the Central District of California

     8 on September 17, 2020 in the case of Cooley v. Target Enterprise, Inc. et al, Case

     9 No. 8:20-CV-00876-DOC-JDE. I agree to comply with and to be bound by all the

    10 terms of this Stipulated Protective Order and I understand and acknowledge that

    11 failure to so comply could expose me to sanctions and punishment in the nature of

    12 contempt. I solemnly promise that I will not disclose in any manner any

    13 information or item that is subject to this Stipulated Protective Order to any person

    14 or entity except in strict compliance with the provisions of this Order.

    15         I further agree to submit to the jurisdiction of the United States District Court
    16 for the Central District of California for the purpose of enforcing the terms of this

    17 Stipulated Protective Order, even if such enforcement proceedings occur after

    18 termination of this action.

    19         I hereby appoint __________________________ [print or type full name] of
    20 _______________________________________ [print or type full address and

    21 telephone number] as my California agent for service of process in connection with

    22 this action or any proceedings related to enforcement of this Stipulated Protective

    23 Order.

    24 Date: _________________________________

    25 City and State where sworn and signed: _________________________________

    26 Printed name: ______________________________

    27

    28 Signature: __________________________________



         STIPULATED PROTECTIVE ORDER              15                  CASE NO. 8:20-CV-00876-DOC-JDE
